           Case 3:21-cv-00103-MMD-CLB Document 50 Filed 07/26/21 Page 1 of 2



 1 JEAN E. WILLIAMS
   Acting Assistant Attorney General
 2 Environment and Natural Resources Division
   United States Department of Justice
 3
   ARWYN CARROLL (MA Bar 675926)
 4 Natural Resources Section
   P.O. Box 7611
 5 Washington, D.C. 20044-7611
   Phone: (202) 305-0465
 6 Fax: (202) 305-0506
   arwyn.carroll@usdoj.gov
 7
   Attorneys for Federal Defendants
 8
                              UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF NEVADA
10
     WESTERN WATERSHEDS PROJECT,
11                                          Case No. 3:21-cv-103-MMD-CLB
     et al.,
12                   Plaintiffs,            FEDERAL DEFENDANTS’
13                                          RESPONSE TO RENO-SPARKS
            v.
                                            INDIAN COLONY AND ATSA
14                                          KOODAKUH WYH NUWU/PEOPLE
     UNITED STATES DEPARTMENT
                                            OF RED MOUNTAIN MOTION TO
15   OF THE INTERIOR, et al.,
                                            INTERVENE
16                   Defendants
17           and
18    LITHIUM NEVADA CORP.
19                   Defendant-Intervenor
20

21

22

23

24

25

26

27

28

     Defs’ Resp. to Mot. to Intervene
           Case 3:21-cv-00103-MMD-CLB Document 50 Filed 07/26/21 Page 2 of 2



 1
             Federal Defendants state that they do not oppose the Reno-Sparks Indian Colony
 2
     and Atsa Koodakuh Wyh Nuwu/People of Red Mountain’s (Movants) motion to
 3
     intervene in the above captioned case. Federal Defendants reserve the right to assert any
 4
     defenses or jurisdictional or procedural challenges to Movants’ claims.
 5

 6           Respectfully submitted this 26th day of July, 2021.

 7                                                  JEAN E. WILLIAMS
 8                                                  Acting Assistant Attorney General
                                                    United States Department of Justice
 9                                                  Environment and Natural Resources Div.

10                                                   /s/ Arwyn Carroll
                                                    ARWYN CARROLL
11                                                  Trial Attorney, Natural Resources Section
12                                                  Massachusetts Bar No. 675926
                                                    P.O. Box 7611
13                                                  Washington, D.C. 20044-7611
                                                    Phone: 202-305-0465
14                                                  Fax: 202-305-0506
                                                    arwyn.carroll@usdoj.gov
15

16                                                  Attorneys for Federal Defendants

17

18

19

20

21

22

23

24

25

26

27

28

     Defs’ Resp. to Mot. to Intervene                                                     1
